Appellant was convicted in the District Court of Rusk County of the offense of possessing equipment for the purpose of manufacturing intoxicating liquor, and his punishment fixed at two years in the penitentiary.
By the amendment to what is known as the Dean Law, enacted by the Second Called Session of the Thirty-seventh Legislature, the possession of equipment for manufacturing intoxicating liquor was omitted from the Dean Law, which operated as a repeal of the provisions making such possession illegal, which under the provisions of our statutes necessitate the reversal of cases pending against parties charged with such offense at the time of the passage of such amendment. Petit v. State, 90 Tex. Crim. 336; 235 S.W. Rep. 579; Francis v. State, 90 Tex. Crim. 67, 235 S.W. Rep., 580.
For the reasons set forth the judgment of the trial court will be reversed and the prosecution ordered dismissed.
Reversed and dismissed. *Page 105